

117 S2385 IS: Corn Ethanol Mandate Elimination Act of 2021
U.S. Senate
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2385IN THE SENATE OF THE UNITED STATESJuly 20, 2021Mrs. Feinstein (for herself, Mr. Toomey, Mr. Menendez, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Clean Air Act to eliminate the corn ethanol mandate for renewable fuel.1.Short titleThis Act may be cited as the Corn Ethanol Mandate Elimination Act of 2021.2.Elimination of corn ethanol mandate for renewable fuel(a)Removal of tableSection 211(o)(2)(B)(i) of the Clean Air Act (42 U.S.C. 7545(o)(2)(B)(i)) is amended by striking subclause (I).(b)Conforming amendmentsSection 211(o)(2)(B) of the Clean Air Act (42 U.S.C. 7545(o)(2)(B)) is amended—(1)in clause (i)—(A)by redesignating subclauses (II) through (IV) as subclauses (I) through (III), respectively;(B)in subclause (I) (as so redesignated), by striking of the volume of renewable fuel required under subclause (I),; and(C)in subclauses (II) and (III) (as so redesignated), by striking subclause (II) each place it appears and inserting subclause (I); and(2)in clause (v), by striking clause (i)(IV) and inserting clause (i)(III).(c)AdministrationNothing in this section or the amendments made by this section affects the volumes of advanced biofuel, cellulosic biofuel, or biomass-based diesel that are required under section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)).